DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 2 of the response, filed 12/07/2021, with respect to the objections to the specification and the claims, have been fully considered and are persuasive.  The informalities have been removed from the specification and the claims; therefore, the objections to the specification and the claims have been withdrawn. 
Applicant’s arguments, see Pages 2-3 of the response, filed 12/07/2021, with respect to the rejections made under 35 U.S.C. §112(b), have been fully considered and are persuasive.  The indefiniteness has been removed from the claims; therefore, the rejections made under 35 U.S.C. §112(b) have been withdrawn. 
Applicant's arguments filed 12/07/2021, regarding the rejections made under 35 U.S.C. §102(a)(1) and §103, have been fully considered but they are not persuasive.  The applicant argues that the blade tip of the turbine blade of Hu does not consist of a second material different than a first material as claimed, since the blade tip is formed by an MCrAlY coating and the blade substrate.  The applicant argues that since the blade tip has both the MCrAlY coating, which is considered as the second material, and the blade substrate, which is considered as the first material, the blade tip does not consist of a second material but rather comprises the first material and the second material.  Therefore, the applicant argues that Hu fails to disclose each and every limitation of the claimed invention and thus the rejections should be withdrawn.  The Office respectfully disagrees.  Although the invention discloses a blade tip consisting of a second has the following chemical composition” (emphasis added), and the specification and claims disclose that the second material “comprises a MCrAlY alloy” (emphasis added).  Therefore, the second material of which the blade tip consists comprises but is not limited to just the claimed chemical composition.  In the case of Hu, the second material comprises the claimed chemical composition, the additional materials listed in Column 5, Lines 30-45 of Hu, and the blade substrate, and the blade tip consists of this second material.  The claimed invention only limits the blade tip to being formed solely by the second material; the claimed invention does not limit what the second material comprises (due to the open-ended disclosures of the composition of the second material in the claims).  Therefore, the blade tip of Hu does consist of a second material, wherein the material is different from the first material (since the second material comprises the blade substrate, claimed composition, and additional material, while the first material comprises just the blade substrate) and has the claimed chemical composition.  Because of this, the applicant’s arguments are not persuasive.
The rejections under 35 U.S.C. §102(a)(1) are amended due to the amendment to Claim 15 of the blade tip consisting of a second material.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-19, 22-24, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu (US Patent No: 7,316,850).
Regarding Claim 15: Hu discloses a turbine blade (Figures 1-2, No. 10) for a rotor (16) of a gas turbine.  The blade comprises a blade section which extends from a blade root (11) in radial direction and includes a main blade body (12) comprising a first material (Column 7, Lines 15-19) and a blade tip (15) consisting of a second material (Column 1, Lines 8-10; Column 5, Lines 30-45; Column 7, Lines 14-21), wherein the second material is more resistant to oxidation and the first material (Column 3, Lines 26-29; Column 4, Lines 45-47; Column 7, Lines 29- 33), wherein a composition of the second material is graduated at least in part-regions (Column 10, Lines 1-8), and wherein the second material has the following chemical composition: Co: 22-26% by wt., Cr: 14-18% by wt., Al: 9.5-11.5% by wt., Y: 0.2-0.7% by wt., Re: 0.0-1.8% by wt., Ta: 0.0-1.7% by wt., and a remainder being nickel and coincidental and unavoidable impurities (Column 5, Lines 30-45).
Regarding Claim 16: Hu discloses the turbine blade as claimed in Claim 15, wherein the second material comprises an MCrAlY alloy (Abstract, Lines 1-2; Column 1, Lines 8-10).
Regarding Claim 17: Hu discloses the turbine blade as claimed in Claim 15, wherein the first material used is an Alloy 247 alloy (Column 7, Lines 15-19).
Regarding Claim 18: Hu discloses the turbine blade as claimed in Claim 15, wherein the second material is graduated in a region of a transition from the first material to the second material, such that thermomechanical stresses between the first material and the second material are levelled out (Column 10, Lines 6-8 & 20-25).
Regarding Claim 19: Hu discloses the turbine blade as claimed in Claim 15, wherein the second material has increasingly oxidation-resistant properties in the 
Regarding Claim 22: Hu discloses the turbine blade as claimed in Claim 15, wherein the turbine blade comprises a rotor blade attached to the rotor of the gas turbine (Figure 2).
Regarding Claim 23: Hu discloses a method of producing the turbine blade as claimed in Claim 15, the method comprising providing the main body, comprising the first material, of a turbine blade section on a build platform of a device for executing an additive method, applying the pulverulent second material other than the first material in a particular amount, melting the pulverulent material by an action of a high-energy beam, lowering the build platform, wherein the steps of applying and melting the pulverulent material and of lowering the build platform are repeated in a number as required to complete the tip of the blade section (Figure 4).
Regarding Claim 24: Hu discloses the method as claimed in Claim 23, wherein the composition of the pulverulent second material is altered gradually over a course of application (Column 9, Lines 61-67; Column 10, Lines 1-8).
Regarding Claim 27: Hu discloses the method as claimed in Claim 23, wherein the high-energy beam used is a laser beam (Figure 4, No. 130).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Hoebel (US Patent No: 8,647,073).
Regarding Claim 20: Hu discloses the turbine blade as claimed in Claim 15; however, Hu fails to disclose the second material including ceramic particles.
Hoebel teaches a turbine blade comprising an MCrAlY coating on a blade tip (Column 2, Lines 24-27; Column 3, Lines 66-67), wherein the coating includes ceramic particles (Column 4, Lines 43-50).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the second material of the blade of Hu with ceramic particles, as taught by Hoebel, for the purpose of providing the coating with a higher resistance to wear (Column 4, Lines 43-50).
Regarding Claim 25: Hu discloses the method as claimed in Claim 23; however, Hu fails to disclose ceramic particles being mixed into the pulverulent second material.
Hoebel teaches a turbine blade comprising an MCrAlY coating on a blade tip (Column 2, Lines 24-27; Column 3, Lines 66-67), wherein ceramic particles are mixed into the coating (Column 4, Lines 43-50).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the second material of the blade of Hu with ceramic particles mixed in, as taught by Hoebel, for the purpose of providing the coating with a higher resistance to wear (Column 4, Lines 43-50).
Claims 21 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Lee (US Publication No: 2013/0302166).
Regarding Claim 21: Hu discloses the turbine blade as claimed in Claim 15; however, Hu fails to disclose cooling channels being formed in the region of a squealer tip of the blade tip.
Lee teaches a turbine blade (Figure 1, No. 18) comprising a squealer tip (10) with a coating (70), wherein cooling channels (53) are formed in the region of said squealer tip (Figure 4).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the turbine blade of Hu with cooling channels formed in the region of a squealer tip of a blade tip, as taught by Lee, for the purpose of providing the squealer tip with more reliable convective cooling, thus providing for better blade tip life and lower tip leakage flow (Paragraph [0016]).
Regarding Claim 26: Hu discloses the method as claimed in Claim 23; however, Hu fails to disclose cooling channels being created in the region of a squealer tip of the blade tip.
Lee teaches a turbine blade (Figure 1, No. 18) comprising a squealer tip (10) with a coating (70), wherein cooling channels (53) are formed in the region of said squealer tip (Figure 4).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the turbine blade of Hu with cooling channels formed in the region of a squealer tip of the blade tip, as taught by Lee, for the purpose of providing the squealer tip with more reliable convective cooling, thus providing for better blade tip life and lower tip leakage flow (Paragraph [0016]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L SEHN/Primary Examiner, Art Unit 3745